DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed 11/16/2020, in which claims 1-18 are pending and ready for examination. 

Priority 

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 11/16/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the claim recites the limitations “…a controller that controls an internal pressure in the air cell, wherein the controller acquires the internal pressure at a first time, and acquires the internal pressure at a second time after the first time, and a second time period from the first time to the second time in a case where the internal pressure at the first time is less than a first threshold is shorter than a first time period from the first time to the second time in a case where the internal pressure at the first time is equal to or more than the first threshold.” 
It is unclear how the “in a case…” relates to the rest of the claim. In other words, it is clear that claim 7 has a controller that that controls an internal pressure and that an internal pressure is “acquired” in a “first time” and then later another internal pressure reading is presumably obtained in “a second time.” However, it is not clear how the “time periods” have anything to do with the operation (or even if they have anything to do) with the operation of the controller and the air mattress. There is confusion as to how these limitations are should be interpreted. 
When there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it is not proper to reject such a claim on the basis of prior art.  See e.g., MPEP 2173.06.  Because the Examiner was unable to ascertain the metes and bounds (i.e., the scope) of the claims, the Examiner was unable to conduct a specific prior art search on the subject matter of these claims.  


Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Application Publication No. JP 2016-013315A to Muraoka (hereinafter Muraoka. English translation of JP 2016-013315A is included and cited in this office action).


Regarding claim 1, Muraoka discloses an air mattress (Air mattress, see Pg. 1 L1, Muraoka) comprising: 
an air cell unit including an air cell (Air cells, see Fig, 1, Pg. 3 Para 12, Muraoka); 
and a controller that controls an internal pressure in the air cell (Pressure is controlled, see Pg. 3 Paras 12-15 to Pg. 4, Pg. 6, Muraoka), wherein the controller conducts a first operation when the internal pressure in the air cell satisfies a second condition after having satisfied a first condition, the first condition includes the internal pressure becoming from a first value to a second value lower than the first value (An operation to supply or not supply air after a user having being in bed (first condition) leaves bed (second condition) that causes change in pressure in bed. As shown in figure 10, there is a second value lower than a first value, see Fig. 10, Pg. 7 first half of page, and Pg. 6, Muraoka), a difference between the first value and the second value being equal to or more than a first threshold (Management range deviation, meaning a difference is at least more than a threshold, see Pg. 6 paras 9-12, Pg. 7, Fig. 10, Muraoka), and a change rate relative to time of the internal pressure from the first value to the second value being equal to or more than a second threshold (A change rate being large in time, see pg. 6 Paras 10-12 and Pg. 7 P5, Fig. 10, Muraoka), the second condition includes, after the internal pressure has lowered from the first value to the second value, the internal pressure becoming a third value lower than the second value (Pressure reduces to lower limit that is a third value, by leak for example, see Fig. 10, pg. 6 Paras10-12 and Pg. 7 P5, Fig. 10, Muraoka), and a difference between the second value and the third value being equal to or more than a third threshold, and in the first operation, the controller changes the internal pressure toward the second value (When leak air is large enough (ie. Difference more than a threshold), then air is supplied to pressurize, see Pg. 7, P8-9. Fig. 10, Muraoka).




Regarding claim 5, Muraoka discloses all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Muraoka further teaches a sensor that detects the first value and the second value (A sensor is used to detect pressure values in the mattress, see Pg.6, Paras 6-7, Muraoka).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka, in view of US Patent No. 5,848,450 to Oexman et al (hereinafter Oexman).

Regarding claim 3, Muraoka teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Muraoka further teaches a memory that stores therein the first value (pressure values held in memory, see Pg. 6 P9, Muraoka).

Muraoka does not explicitly mention storing a second value in a memory.
However, Oexman from the same or similar field of air mattresses, teaches storing a second value in a memory (Values are stored in memory, see C6 L37-40, Oexman).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the air mattress operation as described by Muraoka and incorporating values in memory , as taught by Oexman.  
One of ordinary skill in the art would have been motivated to do this modification in order to maintain values of interest for the desired operation of a mattress (see C6, Oexman). 




Regarding claim 4, the combination of Muraoka and Oexman teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Muraoka further teaches further comprising a user interface device that receives an input by a user, wherein when the user interface device has received an input to change the internal pressure in the air cell, the first value and the second value stored in the memory are reset (User can set a pressure of bed, meaning input is provided via interface with the implication that stored values are reset, see Pg. 6 P9, Muraoka).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Muraoka, in view of US Patent Publication No. 2017/0086598 to Ohno (hereinafter Ohno).


Regarding claim 6, Muraoka teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 

Muraoka does not explicitly teach wherein a controller further conducts a third operation after an internal pressure in an air cell has satisfied a first condition, and in the third operation, the controller conducts at least either of an energy-saving operation and a maintenance operation.

However, Ohno from the same or similar field of air mattresses, teaches wherein a controller further conducts a third operation after an internal pressure in an air cell has satisfied a first condition, and in the third operation, the controller conducts at least either of an energy-saving operation and a maintenance operation (An energy saving operation is performed after a condition of a user in a bed and a user leaving a bed and internal pressure maintenance, see P150, 158, Ohno).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the air mattress operation as described by Muraoka and incorporating an operation including energy saving, as taught by Ohno.  
One of ordinary skill in the art would have been motivated to do this modification in order to better optimize energy usage so as to lead to cost benefits (see P150, Ohno). 


Regarding claims 7-18, please see the 112(b) rejection above. 
When there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it is not proper to reject such a claim on the basis of prior art.  See e.g., MPEP 2173.06.  Because the Examiner was unable to ascertain the metes and bounds (i.e., the scope) of the claims, the Examiner was unable to conduct a specific prior art search on the subject matter of these claims. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

While Muraoka discloses an air mattress with air cells and controlling pressure in the air cells, and wherein pressure is monitored for target conditions for operation of the air mattress that include limits wherein one limit is below another and pressure is controlled based on rate change to move internal pressure toward a set target, and while Ohno teaches a power saving operation in an air mattress, none of these references taken either alone or in combination with the prior art of record disclose an air mattress, including:

         (Claim 2) “…wherein the controller conducts a second operation when the internal pressure in the air cell has satisfied a third condition, the third condition includes the internal pressure rising to a fourth value higher than the second value, and a difference between the fourth value and the second value being equal to or higher than a fourth threshold, and in the second operation, the controller changes the internal pressure toward the first value or a set fifth value.”, and 

         in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Erko et al., US Patent No. 10,149,549 teaches air pressure sensing in an air mattress, wherein readings are compared to thresholds to determine catastrophic or slow leaks.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117